TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00124-CV


Capital Pacific Holdings, LLC; Capital Pacific Holdings, Inc.; and 
Clark Wilson Homes, Inc. d/b/a Capital Pacific Homes and 
Capital Pacific Homes, Inc., Appellants

v.

Darryl E. Atkinson and Kari Branch, Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. D-1-GN-07-000404, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellants Capital Pacific Holdings, LLC; Capital Pacific Holdings, Inc.; and
Clark Wilson Homes, Inc. d/b/a Capital Pacific Homes and Capital Pacific Homes, Inc. no longer
wish to pursue their appeal and have filed an unopposed motion to dismiss it pursuant to their
settlement agreement with appellees Darryl E. Atkinson and Kari Branch.  We grant the motion and
dismiss the appeal.  Tex. R. App. P. 42.1(a).

					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Waldrop and Henson

Dismissed on Appellants' Motion

Filed:   November 16, 2007